Title: [November 1779]
From: Adams, John
To: 



      1779 November 13th. Saturday.
      
      
       Took Leave of my Family, and rode to Boston with my Son Charles, nine years of Age last May. At four O Clock went on board the french Frigate the Sensible, Mr. Thaxter, my Son John, twelve Years old last July, and my Servant Joseph Stevens having come on Board in the Morning.—I find the Frigate crouded with Passengers, and Sailors, full 350 Men. They have recruited a great Number here.
      
      
       
        
   
   First entry in “Paper Book No. 30” as labeled and numbered by CFA (our D/JA/30), an unstitched gathering of leaves without cover bearing the following title in JA’s hand on the front leaf: “Journal from 13 Nov. 1779 to 6. January 1780.”


        
   
   On 9 Aug. JA had been elected to represent Braintree in the convention called to frame a new state constitution (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 503). He attended the plenary sessions of that body in the First Church in Cambridge, 1–7 Sept., and presumably again from 28 Oct. to 11 Nov.— that is, throughout its second session, which ended two days before he sailed again for Europe. On 4 Sept. he was named one of a committee of thirty members to draft “a Declaration of Rights, and the Form of a Constitution,” to be laid before the Convention at its second session (Mass. Constitutional Convention, 1779–1780, Jour.Journal of the Convention for Framing a Constitution of Government for the State of Massachusetts Bay, ... September 1, 1779, ... to June 16, 1780, Boston, 1832., p. 26). The payroll records of the Massachusetts Council indicate that he was paid £90 for twenty-five days’ attendance at committee meetings between the first and second sessions (M-Ar: vol. 170, fol. 413; vol. 171, fol. 20). JA told Edmund Jenings in a letter of 7 June 1780: “I was by the Convention put upon the Committee—by the Committee upon the Subcommittee—and by the Subcommittee appointed a Sub Sub Committee—so that I had the honour to be principal Engineer” (Adams Papers). He was in fact sole draftsman of the earliest form of the instrument which, after some revisions in committee and others in convention, none of them drastic, was adopted by the people in 1780 and is still in force as the organic law of the Commonwealth of Massachusetts, though amended from time to time by later constitutional conventions. With its simple but eloquent preamble on the principle of government by compact, its elevated Declaration of Rights, and its unprecedented clauses requiring state support for education and the encouragement of “literature and the sciences,” it is JA’s chief monument as a political thinker. In editing his grandfather’s writings CFA provided a carefully edited text of the Constitution of 1780, together with commentary and notes showing the modifications of the author’s draft (so far as it was then possible to do so) through the point of its adoption by the Convention in its third session, Jan.–March 1780 (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 4:213–267). Though JA’s MS appears to be irretrievably lost, copies of the 1779 printings annotated by members while the Convention was in progress have now come to light, and these will make possible a more complete and accurate presentation of the evolution of the text. See entry of 19 Dec., below, and note 1 there.


        
   
   Meanwhile, on 27 Sept. 1779, after “a great deal of disagreeable altercation and debate,” JA was elected by Congress, on the nomination of Henry Laurens, minister plenipotentiary to negotiate treaties of peace and commerce with Great Britain, and John Jay was elected minister to Spain, leaving Arthur Lee, who was persona non grata to the French government, without a post (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 15:1107–1113; John Fell, Diary, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 4:439, 449; see also p. 437–438, 442–450; Lovell to JA, 27, 28 Sept. [1] and [2], Adams Papers; Gerry to JA, 29 Sept., same; and Gérard, Despatches and InstructionsDespatches and Instructions of Conrad Alexandre Gérard, 1778–1780: Correspondence of the First French Minister to the United States with the Comte de Vergennes, ed. John J. Meng, Baltimore, 1939., p. 100–118, 893–898). Thus was settled an issue which had agitated Congress for months and of which perhaps the most lucid account is that by Burnett in his Continental Congress, ch. 23. JA’s commissions (dated 29 Sept.) and his instructions (see below) were forwarded to him in a letter of 20 Oct. from Samuel Huntington, who had replaced Jay as president of Congress upon the latter’s appointment to Spain (Adams Papers; printed in WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:119–120). The instructions, though dated 16 Oct., had been adopted by Congress as early as 14 Aug., and the French minister in Philadelphia had had a material part in framing them (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 14:956–966; copied, together with the commissions, from the originals in the Adams Papers, into JA’s Autobiography at the beginning of its third and last section, entitled “Peace”). JA accepted his appointment in a letter to Huntington of 4 Nov. (LbC, Adams Papers; also copied into his Autobiography). Gérard and La Luzerne proposed that he take passage in the Sensible, which was still in Boston Harbor, and gave orders to Capt. Chavagnes to that effect (La Luzerne to JA, 29 Sept. 1779, Adams Papers; copied into JA’s Autobiography along with an undated letter from La Luzerne to Chavagnes).


       
       
        
   
   John Thaxter Jr. (1755-1791), of Hingham, Harvard 1774, first cousin to AA through her aunt, Anna (Quincy) Thaxter. He had studied law in JA’s office from 1774 until his admission to the bar in 1777, had at the same time been tutor to the Adams sons, and in 1778 had served as clerk in the office of the Secretary of Congress at York and Philadelphia, He was now going to Europe as JA’s private secretary, a post he held until Sep. 1783, when he returned to America bringing the Definitive Treaty with Great Britain. He later settled in Haverhill and practiced law there. This note is largely based on Thaxter’s correspondence with various members of the Adams famiy in the Adams Papers and a small collection of Thaxter family papers in MHi: see also History of the Town of Hingham, Mass. [Hingham,] 1893, 3:233; MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 19 (1881–1882):152, 158; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:354–355, 383; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 7:377.


       
       
        
   
   On the 14th the Sensible fell down to King’s Roads (now President Roads), and on the 15th it sailed about 10 A.M. CJQA, Diary, 15 Nov. 1779; Francis Dana, Journal, 1779–1780, MHi).


       
      
      

      16.
      
      
       Found a Grammar, entitled, Élémens de la Langue Angloise, ou Méthode pratique, pour apprendre facilement cette Langue. Par M. Siret, A Paris, chez Ruault, Libraire, rue de la Harpe, près de la rue Serpente. 1773. Avec Approbation, et Permission.
      
      

      24. Wednesday.
      
      
       On the grand Bank of New Found Land.—A few days ago, We spoke an American Privateer, the General Lincoln; Captain Barnes. Wrote Letters by him to my family. Mr. Dana wrote. Mr. Thaxter, Mr. John, and several others.
       Heard, since I came on board, several Hints concerning W.; Son of ——. That he has made a great Fortune—by Privateering, by Trade, by buying Sailors Shares, and by gambling. That he has won of C. a great Sum of Money. C., whom nobody pities. That —— has lost Reputation by the Appointment of S., which is probable. That the Son has made Money, by knowing what was wanted for the Navy, and purchasing it, in great Quantities and then selling it, to the Board. That the Agent, B., has made a great fortune. That his Wife is a great Tory. Anecdotes of her Conversation.—That B. would certainly be hanged, if it was not that she was a Tory. Nasty, Poison Paper Money, &c. &c. &c. Not to put that nasty Paper, with our other Money.
       Jeremiah Allen is a very different Man from his Brother J. None of that Wit, Humour, or Fun—none of that volatile Genius appears. There is a Softness, and a Melancholly, in his face, which indicates a Goodness. Not intemperate, or vicious, to Appearance.
      
      
      
       
        
   
   Francis Dana (1743–1811), Harvard 1762, lawyer, member of the Massachusetts Council, and delegate to the Continental Congress, 1777–1779, was accompanying JA as “Secretary to my Commission and Chargé D’Affaires” (JA, Autobiography). His later career as diplomat and judge is related in DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements. and in W. P. Cresson, Francis Dana ..., N.Y. and Toronto, 1930, a work full of careless errors. Dana’s papers are in MHi and include a journal kept from Nov. 1779 to Feb. 1780 that has proved useful in annotating JA’s Diary for this period.


       
       
        
   
   JQA’s letter to his mother, “At Sea,” 20 Nov. 1779, is in Adams Papers.


       
       
        
   
   Winslow, son of Gen. James Warren; see JA’s Autobiography under this date. James Warren was currently a member of the Eastern Navy Board. His son Winslow sailed for Europe in the following June and wandered from Amsterdam to Lisbon in an unsuccessful search for commercial opportunities and consulships (Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., vol. 2, passim; Winslow Warren’s European letters and journals, 1780–1785, MHi: Mercy Warren Papers).


        
   
   As for the other persons alluded to by initials in this paragraph, plausible guesses as to their identity can be and have been made, but none of these guesses is wholly satisfactory.


       
      
      

      25. Thursday.
      
      
       Arose at 4. A fair Wind and good Weather. We have passed the Grand Bank, sounded Yesterday afternoon and found bottom in 30 fathom of Water, on the Eastermost Edge of the Bank.
      
      

      26. Fryday.
      
      
       Leur Gouvernement, (des Bataviennes) fut un Malange de Monarchie, d’aristocratie, et democratic On y voioit un chef, qui n’etoit proprement, que le premier des Citoiens, et qui donnoit, moins des ordres, que des Conseils. Les Grands, qui jugeoient les Procés de leur district, et commandoient les Troupes, etoient choisis, comme les rois dans les assemblees generales. Cent Personnes, prises dans la Multitude, servoient de Surveillans a chaque comte, et de chefs aux differens hameaux. La nation entiere étoit en quelque Sorte, une Armée toujours sur pied. Chaque famille y composoit un corps de Milice qui servoit sous le Capitaine qu’elle se donnoit.
      
      
       
        
   
   JA was reading a French work on early Dutch history, but it has not been identified.


       
      
     